Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them a statement on Schedule 13D (including amendments thereto) with respect to the common stock of Vestin Realty Mortgage I, Inc. and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings.In evidence thereof each of the undersigned, being duly authorized, hereby execute this Agreement on the date set forth below. Date: September 2, 2008 By: /s/ Michael V. Shustek Michael V. Shustek Date: September 2, 2008 VESTIN REALTY MORTGAGE II, INC. By: Vestin Mortgage, Inc., its sole manager By: /s/ Michael V. Shustek Michael V. Shustek President, Chief Executive Officer and Director
